 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JUSTIN BROWNLEE,                          No. 2:17-cv-00872 CKD P
12                       Plaintiff,
13           v.                                          ORDER & FINDINGS AND
                                                         RECOMMENDATIONS
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On September 19, 2018, this court screened plaintiff’s

19   first amended complaint and found service appropriate only with respect to the Eighth

20   Amendment claim of deliberate indifference against defendants Jackson, Thompson, James,

21   Smith, Goings, Grinder, Gomez, and Schmenk. ECF No. 33. Plaintiff was given the option of

22   proceeding with service of process as to these defendants or of filing a second amended complaint

23   to try to fix the deficiencies with respect to the additional claims and defendants.

24          On October 9, 2018, plaintiff filed a notice with the court indicating that he wanted to

25   proceed only on the cognizable Eighth Amendment deliberate indifference claims. ECF No. 34.

26   In light of plaintiff’s election, the undersigned recommends dismissing the Eighth Amendment

27   excessive force claims against defendants Gomez, Anderson, Thomas, James, Thompson,

28   Jackson, Rose, Smith, Goings, Grinder, Schmenk, Anderson, Fray, and Blyst; the due process
                                                        1
 1   claims against defendants Gayman, Yee, Hayz, Smolich, and Hernandez; the retaliation claim

 2   against defendant Peoples; and, the harassment claim against defendant James. See ECF No. 33

 3   at 5-7. Defendants Jones, Rosales, and Douglas should also be dismissed from this action based

 4   on the failure to state any claim for relief against them in an individual or supervisory capacity.

 5   See ECF No. 33 at 7.

 6           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

 7   case to a district judge.

 8           IT IS FURTHER RECOMMENDED that:

 9           1.   The remaining claims against defendants Jones, Hernandez, Gayman, Rosales,

10                Smolich, Anderson, Douglas, Rose, Peoples, Fry, Blyst, Yee and Hayz, and the verbal

11                harassment claim against defendant James be dismissed for failing to state a claim

12                upon which relief can be granted; and,

13           2. This case proceed only on the Eighth Amendment deliberate indifference claims

14                against defendants Jackson, Thompson, James, Smith, Goings, Grinder, Gomez, and

15                Schmenk.

16           These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

18   after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
21   objections shall be served and filed within fourteen days after service of the objections. The

22   parties are advised that failure to file objections within the specified time may waive the right to

23   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: October 17, 2018
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28   12/brow0872.dismissdefF&R.docx
                                                        2
